Citation Nr: 0718073	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-16 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
pansinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from June 1971 to October 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004  rating decision which granted 
service connection for pansinusitis to include sinus 
headaches as 10 percent disabling from August 4, 2003.  In a 
January 2005 rating decision, the RO granted a temporary 
total evaluation from November 29, 2004 to January 31, 2005 
and then a 10 percent evaluation from February 1, 2005.      


FINDING OF FACT

The veteran's pansinusitis more nearly approximates the 
criteria of three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  There is no 
osteomyelitis or near constant sinusitis with purulent 
discharge or crusting.   


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for 
pansinusitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic Code (DC) 
6510 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

His claim was substantiated in June 2004 when he was granted 
entitlement to service connection for pansinusitis, assigned 
a 10 percent rating and assigned an effective date.  The 
veteran had not sought a specific disability rating or a 
particular effective date as a part of his original claim.  
As a result of the grant of service connection and the 
assignment of a specific disability rating and effective 
date, section 5103(a) notice was no longer required.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  The 
veteran expressed disagreement with the disability rating 
assigned and was issued a statement of the case (SOC) in that 
regard in April 2005.  He appealed the decision in May 2005.  
The veteran's claim underwent additional development.  The RO 
wrote to him in January 2005 and March 2006.  The veteran was 
advised of the evidence necessary to establish entitlement to 
a higher rating.  The veteran's claim was re-adjudicated and 
he was issued a supplemental statement of the case (SSOC) 
that considered the additional evidence of record and 
explained to the veteran why his claim was denied.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  VA records were 
obtained and associated with the claims file.  The veteran 
submitted several statements and additional evidence in 
support of his claim.  The veteran was afforded several VA 
examinations.  He declined to have a hearing in this case.  
Neither the veteran nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
The Board is also unaware of any such evidence.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The veteran has been rated 10 percent disabling under DC 6510 
for chronic pansinusitis which is evaluated under the General 
Rating Formula for Sinusitis (Diagnostic Codes 6510 through 
6514).   A higher rating of 30 percent requires three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97.  Note: 
An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  Id.

Since the initial grant of service connection, the veteran's 
disability has been assigned a 10 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

On VA examination in December 2003, the veteran complained of 
headaches mostly in the posterior nasal and frontal areas.  
Examination of the nose showed heavy mucopurulent material in 
each nare and no evidence of postnasal mucopurulent drainage.  
Palpation of the frontal, ethmoid, and maxillary sinus areas 
did not reveal excessive tenderness but the examiner noted 
the veteran's use of antibiotics prior to the examination.  
The diagnoses included chronic nasal sinusitis with acute 
exacerbations with frontal and ethmoid location of what was 
believed to be a nasal sinus type headache.  

VA treatment records from February 2004 to March 2004 noted 
complaints of headaches and treatment for pansinusitis with 
antibiotics and steroids.  

On VA examination in April 2004, the examiner noted the 
veteran's use of Singulair, Advair disk albuterol inhaler, 
Flonase, saline nasal irrigation, and a nebulizer machine as 
needed.  It was noted that the veteran used steroids for his 
asthma.  Upon examination, it was noted that his nose had 
hypertrophy in turbinates, oropharynx was pink and moist.  
The diagnoses included headaches, to include sinus headaches, 
and chronic pansinusitis, status-post sinus surgery January 
2003.  

In October 2004, the veteran complained of pressure in the 
frontal areas.  A November 2004 VA treatment record noted the 
veteran's complaints of worsening chronic sinus 
draining/postnasal drip over the past couple of weeks and 
worsening headaches centered around his eyes bilaterally and 
up through his forehead.  He indicated that he was using 
Flonase, irrigations, Afrin, and was about to start on 
steroids as well as z-pak.  Examination showed mild erythema, 
significant edema and bogginess of his nasal cavity, no 
purulence was observed.  It was noted that the veteran's 
medical management was maximized at that point once he 
started steroids and antibiotics.  

A February 2005 VA treatment record noted the veteran's three 
times daily irrigations and application of dexamethasone 
ophthalmic steroid to his nasal cavity.  The veteran 
indicated improvement since his surgery and denied any 
current significant complaints.  He indicated that he was 
still having intermittent headaches.     

VA afforded the veteran an examination in April 2006, the 
report noted that the veteran took one Singulair 10 mg daily, 
guaifenesin every four hours, flunisolide in a nasal spray 
twice a day, hydroxyzine at night, and irrigated his nose and 
paranasal sinuses daily.  He also had prednisone for standby 
for flare-ups for his asthma and sinus problems.  The veteran 
indicated that his breathing was pretty clear now; he had 
some purulent nasal discharge of the postnasal drip-type 
fashion and mild daily headaches (not nearly as bad as before 
his sinus surgery).  Examination of the veteran revealed 
clear nasal passages, no visible polyps, mild mucopurulent 
discharge on the right, and pale pink mucous membranes.  It 
was noted that pressure over the maxillary sinuses with a 
thumb did not cause pain and pressure over the frontal sinus 
did not seem to cause pain either.  The remainder of the 
examination was essentially within normal limits.  The 
diagnosis was chronic sinusitis.  

A CT  head scan completed later that month noted pan 
sinusitis with normal mucosal thickening and fluid in all 
sinus areas, progressive interval destruction of the ethmoid 
sinuses with erosion of most of the septations in the 
interval, large defects in the medial aspect of the maxillary 
sinuses were present and larger, and frontal sinuses were 
filled with fluid density.  The impression was progressive 
pansinusitis with extensive destruction of the ethmoid sinus 
areas.  

A VA treatment record dated in March 2005 noted that the 
veteran developed pneumonia with sinus infection.  It was 
noted that he had a minimal amount of intermittent yellow 
crust and a great deal of dryness which was controlled by 
antral irrigation.  Upon examination, it was noted that there 
was no evidence of fluid or any problems related to his 
recent sinusitis. 

A May 2005 record showed that the veteran had 2-3 days of 
fever and congestion with chest tightness and cough 
productive of yellow sputum.  He denied wheezing or dyspnea.  
Another May 2005 record noted nose patent with no septal 
deviation, nasal mucosa appeared normal without evidence of 
purulent nasal secretions, no polyposis, minimal left 
inferior turbinate synechia was seen (not consistent with an 
obstructive process), eustachian tubes were patent 
bilaterally, and nasopharynx was clear.  It was noted that 
the veteran was being treated for recurrent maxillary sinus 
infection with amoxicillin, nasal saline irrigations, and 
nasal spray to be used twice a day.  

VA examination report in October 2006 noted that the veteran 
used albuterol as required and had headaches throughout the 
day with pain being 4/10 and on awakening in the morning the 
pain was 8/10.  He also complained of frequent recurrent 
coughing to clear his throat, drainage varying in color 
(clear to yellow to brown), pain in the front and maxillary 
sinus area, and allergic attacks in reaction to dust and 
cologne.  He related that his cough was frequent and 
productive like mucous.  There was no dyspnea at rest or 
exertion, no speech impairment, no disease affecting the soft 
palate, nor nasal regurgitation.  Upon physical examination 
of the veteran, the examiner noted some slight maxillary 
sinus tenderness bilaterally; ear, nose and throat remainder 
were normal.  There was no evidence of postnasal drainage, 
polyps, granulomatous disease, including rhinoscleroma, 
obstruction of either nostril, nor evidence of a purulent 
discharge or crusting associated with sinusitis.  Facial 
sinus x-rays showed pansinusitis and chest x-ray showed a 
normal chest.  The impressions included recurrent sinusitis. 

Based upon the evidence, a rating of 30 percent is warranted.  
The veteran has complained of headaches, used antibiotics, 
and has had documented episodes of sinus infections in the 
recent past.  He has undergone sinus surgery, most recently 
in November 2004 and the extensive nature of his sinusitis is 
documented in the sinus x-ray and computerized tomography 
(CT) scan reports of record.  The outpatient treatment 
records note episodes of active sinusitis requiring treatment 
on several occasions from March 2004 to May 2005, several 
episodes requiring prolonged antibiotic treatment.  The 
veteran continues to complain of active sinus pathology and 
the Board finds that the exhibited symptoms more nearly 
approximate the criteria for a 30 percent rating.  See 
38 C.F.R. §§ 4.3, 4.7 (2006).  However, the criteria for a 
rating greater than 30 percent are not met at any time during 
the period in dispute.  The veteran has not had radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  In fact, during the April 2006 VA 
examination the veteran indicated that he had considerable 
improvement from the November 2004 surgery.  At the time of 
the October 2006 VA examination, there was no evidence of 
postnasal discharge, polyps, nasal obstruction, purulent 
discharge or crusting associated with sinusitis.  The 
criteria for a 50 percent rating for chronic sinusitis are 
not met or nearly approximated.  


3.  Extraschedular consideration. 

Finally, the veteran has not required frequent 
hospitalization and no evidence suggests this disability 
provides an unusual interference with his employability.  The 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).


ORDER

An initial rating of 30 percent for pansinusitis is allowed, 
subject to the regulations governing the award of monetary 
benefits. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


